In a proceeding pursuant to Family Court Act article 10, Ivan G. appeals (1) from a fact-finding order of the Family Court, Kings County (Hepner, J.), dated March 15, 1994, which, after a hearing, found that he had sexually abused Jasmin and derivatively neglected Jennifer, and (2) from an order of disposition of the same court dated April 27, 1994, which, inter alia, placed the children in the custody of the mother, Nellie T.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, since that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
We find no basis to disturb the Family Court’s determination in this case. The petitioner proved by a preponderance of the evidence that the appellant had sexually abused Jasmin (see, Family Ct Act § 1046 [b]; Matter of Nicole V., 71 NY2d 112), and the appellant failed to present sufficient evidence to rebut the petitioner’s case (see, Matter of Josephine G., 218 AD2d 656). When, as here, the Family Court was confronted primarily with issues of credibility, its factual findings must be accorded great weight on appeal (see, Matter of Josephine G., supra).
The appellant’s remaining contention is without merit. Thompson, J. P., Sullivan, Joy and Florio, JJ., concur.